





Exhibit 10.30


COLONY CAPITAL, INC.
2014 OMNIBUS STOCK INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT




Colony Capital, Inc., a Maryland corporation (the “Company”), through a
web-based grant system supported by Bank of America Merrill Lynch, has granted
(the “Grant”) shares of its Class A Common Stock, $0.01 par value per share (the
“Stock”) to you as Grantee, subject to the vesting and other conditions as set
forth in the Grant. Additional terms and conditions of the Grant are set forth
in the online acceptance form and this Restricted Stock Agreement (collectively,
the “Agreement”) and in the Company’s 2014 Omnibus Stock Incentive Plan, as
amended from time to time (the “Plan”). This is not a stock certificate or a
negotiable instrument.
Restricted Stock
This Agreement evidences an award of shares of Stock in the number set forth on
the online acceptance form accompanying this Agreement and subject to the
vesting and other conditions set forth herein, in the Plan, and in the online
acceptance form accompanying this Agreement (the “Restricted Stock”). The
purchase price is deemed paid by your prior Service to the Company.


Transfer of Unvested
Restricted Stock


Unvested Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Stock be made subject to execution, attachment, or
similar process. If you attempt to do any of these things, you will immediately
forfeit the Restricted Stock.


Issuance and Vesting














      
The Company will issue the Restricted Stock in the name set forth on the online
acceptance form accompanying this Agreement.


Your rights to the Restricted Stock under this Agreement shall vest in
accordance with the vesting schedule set forth on the online acceptance form
accompanying this Agreement, so long as you continue in Service on each
applicable vesting date set forth on the online acceptance form accompanying
this Agreement; provided, however, that for purposes of vesting, fractional
numbers of shares of Stock shall be rounded down to the next nearest whole
number.


Notwithstanding the vesting schedule set forth on the online acceptance form
accompanying this Agreement, the Restricted Stock will become one hundred
percent (100%) vested upon termination of your Service due to your death or
Disability.


Change in Control


Notwithstanding the vesting schedule set forth on the online acceptance form
accompanying this Agreement, upon the consummation of a Change in Control, the
Restricted Stock will become one hundred percent (100%) vested (i) if the
Restricted Stock is not assumed, or equivalent restricted securities are not
substituted for the Restricted Stock, by the Company or its successor, or (ii)
if assumed or substituted for, upon your Involuntary Termination within the
twelve (12)-month period following the consummation of the Change in Control.





 

--------------------------------------------------------------------------------




Evidence of Issuance
The issuance of the shares of Stock under the Grant of Restricted Stock
evidenced by this Agreement shall be evidenced in such a manner as the Company,
in its discretion, deems appropriate, including, without limitation, book-entry,
direct registration, or issuance of one or more share certificates, with any
unvested Restricted Stock bearing the appropriate restrictions imposed by this
Agreement. As your interest in the Restricted Stock vests, the recordation of
the number of shares of Restricted Stock attributable to you will be
appropriately modified if necessary.


Forfeiture of Unvested
Restricted Stock


Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock or other treatment pursuant to the terms of this Agreement, the
Plan, or any other written agreement between an Applicable Entity and you, you
will automatically forfeit to the Company all of the unvested Restricted Stock
in the event you are no longer providing Service.


Forfeiture of Rights
If you should take actions in violation or breach of or in conflict with any (a)
Services Agreement, (b) secondment agreement, (c) Company policy or procedure,
(d) other agreement, or (e) any other obligation to any Applicable Entity, the
Company has the right to cause an immediate forfeiture of your rights to the
Restricted Stock under this Agreement, and you will immediately forfeit the
Restricted Stock to the Company.


In addition, if you have vested in Restricted Stock during the two (2)-year
period prior to your actions, you will owe the Company a cash payment (or
forfeiture of shares of Stock) in an amount determined as follows: (1) for any
shares of Stock that you have sold prior to receiving notice from the Company,
the amount will be the proceeds received from the sale(s), and (2) for any
shares of Stock that you still own, the amount will be the number of shares of
Stock owned times the Fair Market Value of the shares of Stock on the date you
receive notice from the Company (provided, that the Company may require you to
satisfy your payment obligations hereunder either by forfeiting and returning to
the Company the Restricted Stock or any other shares of Stock or making a cash
payment or a combination of these methods as determined by the Company in its
sole discretion).


Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.


Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.







 

--------------------------------------------------------------------------------




Section 83(b) Election
Under Section 83 of the Code, the difference between the purchase price paid for
the shares of Stock and their Fair Market Value on the date any forfeiture
restrictions applicable to such shares lapse will be reportable as ordinary
income at that time. For this purpose, “forfeiture restrictions” include the
forfeiture as to unvested Restricted Stock described above. You may elect to be
taxed at the time the Restricted Stock is granted, rather than when such shares
cease to be subject to such forfeiture restrictions, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days after the Grant Date on the online acceptance form accompanying this
Agreement. If you are eligible to file an election and elect to do so, you will
have to make a tax payment to the extent the purchase price is less than the
Fair Market Value of the shares on the Grant Date. No tax payment will have to
be made to the extent the purchase price is at least equal to the Fair Market
Value of the shares on the Grant Date. Failure to make this filing within the
applicable thirty (30)-day period will result in the recognition of ordinary
income by you (in the event the Fair Market Value of the shares as of the
vesting date exceeds the purchase price) as the forfeiture restrictions lapse.


YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY
OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. YOU ARE RELYING
SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO
FILE ANY CODE SECTION 83(b) ELECTION.


To obtain a Section 83(b) election form and/or procedures for making the
election, please contact Upper_Tier@clns.com.


Withholding Taxes
You agree as a condition of this Grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the vesting of shares of Stock acquired under
this Grant. In the event that any Applicable Entity determines that any federal,
state, local, or foreign tax or withholding payment is required relating to the
payment of dividends or the vesting of shares of Stock arising from this Grant,
the Applicable Entity shall have the right to require such payments from you, or
withhold such amounts from other payments due to you from the Applicable Entity
(including withholding the delivery of vested shares of Stock otherwise
deliverable under this Agreement).


Retention Rights
This Agreement and the Grant evidenced hereby do not give you the right to be
retained by any Applicable Entity in any capacity. Unless otherwise specified in
an employment or other written agreement between the Applicable Entity and you,
the Applicable Entity reserves the right to terminate your Service at any time
and for any reason.


Stockholder Rights
You will be entitled to vote such shares of Restricted Stock and to receive,
upon the Company’s payment of a cash dividend on outstanding shares of Stock, a
cash amount equal to the per-share dividend paid on the Restricted Stock, in
either case, that you hold as of the applicable record date. Notwithstanding the
foregoing, you shall not be entitled to vote or receive any cash dividend on the
Restricted Stock you hold if the record date for such cash dividend is on or
prior to the date on which your share certificate is issued (or an appropriate
entry is made).
 
Your Grant shall be subject to the terms of any applicable transaction agreement
in the event the Company is subject to any merger, reorganization,
consolidation, liquidation or other corporate activity.







 

--------------------------------------------------------------------------------




Legends
If and to the extent that the Restricted Stock is represented by share
certificates rather than book entry, all share certificates representing the
Stock issued under this Grant shall, where applicable, have endorsed thereon the
following legends:


“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING,
FORFEITURE, AND OTHER RESTRICTIONS ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST. A
COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND
WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY BY THE
HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”


To the extent the Stock is represented by a book entry, such book entry will
contain an appropriate legend or restriction similar to the foregoing.


Clawback
This Grant is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.


If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Grant earned or accrued during the twelve
(12)-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained information affected by such material
noncompliance.


Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
New York, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.


The Plan
The text of the Plan is incorporated into this Agreement by reference.


Certain capitalized terms used in this Agreement are defined in the Plan and
have the meaning set forth in the Plan.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Grant. Any prior agreements, commitments, or
negotiations concerning this Grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation,
and/or severance agreement between you and any Applicable Entity (each a
“Services Agreement”) shall supersede this Agreement with respect to its subject
matter.







 

--------------------------------------------------------------------------------




Data Privacy
In order to administer the Plan, an Applicable Entity may process personal data
about you. Such data includes, but is not limited to, information provided in
this Agreement and any changes thereto, other appropriate personal and financial
data about you, such as your contact information, payroll information, and any
other information that might be deemed appropriate by the Applicable Entity to
facilitate the administration of the Plan.


By accepting this Grant, you give explicit consent to any Applicable Entity to
process any such personal data.


Code Section 409A
The Grant of Restricted Stock under this Agreement is intended to be exempt
from, or to comply with, Code Section 409A to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement will be interpreted
and administered to be in compliance with Code Section 409A. Notwithstanding
anything to the contrary in the Plan or this Agreement, neither an Applicable
Entity nor the Administrator will have any obligation to take any action to
prevent the assessment of any excise tax or penalty on you under Code Section
409A, and neither an Applicable Entity nor the Administrator will have any
liability to you for such tax or penalty.


Certain Definitions


For the purposes of this Agreement, the following terms shall be defined as set
forth below:


“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by, or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.
“Applicable Entity” means the Company and its Affiliates.


“Cause” means, with respect to any Grantee, as determined by the Company unless
otherwise provided in an applicable agreement between such Grantee and the
Applicable Entity, (a) repeated violations by such Grantee of such Grantee’s
obligations to the Applicable Entity (other than as a result of incapacity due
to physical or mental illness) which are demonstrably willful and deliberate on
such Grantee’s part, which are committed in bad faith or without reasonable
belief that such violations are in the best interests of the Applicable Entity,
and which are not remedied within a reasonable period of time after such
Grantee’s receipt of written notice from the Applicable Entity specifying such
violations; (b) the conviction of such Grantee of a felony involving an act of
dishonesty intended to result in substantial personal enrichment of such Grantee
at the expense of the Applicable Entity; or (c) prior to a Change in Control,
such other events as shall be determined by the Administrator in its sole
discretion. Any determination by the Administrator whether an event constituting
Cause shall have occurred shall be final, binding, and conclusive.


“Disability” means the Grantee is unable to perform each of the essential duties
of such Grantee’s position by reason of a medically determinable physical or
mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than twelve (12) months;
provided, however, that, with respect to rules regarding expiration of an
Incentive Stock Option following termination of the Grantee’s Service,
Disability shall mean the Grantee is unable to engage in any substantial gainful
activity by reason of a medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.







 

--------------------------------------------------------------------------------




 
“Involuntary Termination” means termination of your service by reason of (i)
your involuntary dismissal by an Applicable Entity for reasons other than Cause;
or (ii) your voluntary resignation for Good Reason as defined in any applicable
employment or severance agreement, plan, or arrangement between you and an
Applicable Entity, or if none, then your voluntary resignation following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Change in Control; (y) a reduction in your
annual base salary as of immediately prior to the Change in Control (or as the
same may be increased from time to time) or a material reduction in your annual
target bonus opportunity as of immediately prior to the Change in Control; or
(z) the relocation of your principal place of employment to a location more than
thirty-five (35) miles from your principal place of employment as of the Change
in Control or an Applicable Entity requiring you to be based anywhere other than
such principal place of employment (or permitted relocation thereof) except for
required travel on the Applicable Entity’s business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Change in Control. To qualify as an “Involuntary Termination,” you must provide
notice to the Applicable Entity of any of the foregoing occurrences within
ninety (90) days of the initial occurrence, and the Applicable Entity shall have
thirty (30) days to remedy such occurrence.




“Service” means service as a Service Provider to any Applicable Entity. Unless
otherwise stated in the applicable Award Agreement, a Grantee’s change in
position or duties shall not result in interrupted or terminated Service, so
long as such Grantee continues to be a Service Provider to any Applicable
Entity. Notwithstanding any other provision to the contrary, for any individual
providing services solely as a director, only service to the Company or any of
its Subsidiaries constitutes Service. If the Service Provider’s employment or
other service relationship is with an Affiliate of the Company and that entity
ceases to be an Affiliate of the Company, a termination of Service shall be
deemed to have occurred when the entity ceases to be an Affiliate of the Company
unless otherwise determined by the Administrator or the Service Provider
transfers his or her employment or other service relationship to the Company or
its remaining Affiliates.
“Service Provider” means an officer, director (including a Non-Employee
Director), employee, co-employee, consultant or advisor providing services to an
Applicable Entity.







By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.






 

--------------------------------------------------------------------------------






Notice of Restricted Stock Award of Colony Capital, Inc.
Company Name
Colony Capital, Inc.
Plan
2014 Omnibus Stock Incentive Plan
Participant ID
/$OptioneeID$/
Participant Name
/$ParticipantName$/
Participant Address
/$ParticipantAddress$/
Grant/Award Type
Restricted Stock Award
Share Amount
/$AwardsGranted$/
Grant Date


/$GrantDate$/
Vesting Schedule
 
/$VestingSchedule$/
 
 
 
 
 
 
 
 
 
 













    